Case 2:20-cv-00406-JFW-JC Document 28 Filed 03/16/20 Page 1 of 2 Page ID #:284


 1 NICOLAS A. JAMPOL (State Bar No. 244867)
    nicolasjampol@dwt.com
 2 DIANA PALACIOS (State Bar No. 290923)
    dianapalacios@dwt.com
 3 CYDNEY SWOFFORD FREEMAN (State Bar No. 315766)
    cydneyfreeman@dwt.com
 4 CAMILA PEDRAZA (State Bar No. 329984)
    camilapedraza@dwt.com                                           DENIED
 5 DAVIS WRIGHT TREMAINE LLP               BY ORDER OF THE COURT
   865 South Figueroa Street, 24th Floor
 6 Los Angeles, California 90017-2566    NO SHOWING OF GOOD CAUSE
   Telephone: (213) 633-6800
 7 Fax: (213) 633-6899
 8 Attorneys for Defendants
   BLINDING EDGE PICTURES, INC.; UNCLE                                             3/16/20
 9 GEORGE PRODUCTIONS, LLC; APPLE INC.;
   ESCAPE ARTISTS, INC. (erroneously sued as
10 ESCAPE ARTISTS LLC); DOLPHIN BLACK
   PRODUCTIONS; M. NIGHT SHYAMALAN;
11 TONY BASGALLOP; ASHWIN RAJAN;
   JASON BLUMENTHAL; TODD BLACK;
12 STEVE TISCH
13
                                        UNITED STATES DISTRICT COURT
14
                                  CENTRAL DISTRICT OF CALIFORNIA
15
16 FRANCESCA GREGORINI,                                   Case No. 2:20-cv-00406-JFW-JC
17                                      Plaintiff,        [PROPOSED] ORDER GRANTING
                                                          PARTIES’ JOINT STIPULATION
18            vs.                                         TO SET HEARING DATE FOR
                                                          MOTION TO DISMISS FIRST
19 APPLE INC., a California corporation;                  AMENDED COMPLAINT AND
   M. NIGHT SHYAMALAN, an                                 CONTINUE SCHEDULING
20 individual, BLINDING EDGE                              CONFERENCE
   PICTURES, INC., a Pennsylvania
21 corporation; UNCLE GEORGE
   PRODUCTIONS, a Pennsylvania
22 corporate; ESCAPE ARTISTS LLC, a
   California limited liability company;
23 DOLPHIN BLACK PRODUCTIONS, a
   California corporation; TONY
24 BASGALLOP, an individual; ASHWIN
   RAJAN, an individual; JASON
25 BLUMENTHAL, an individual; TODD
   BLACK, an individual; STEVE TISCH,
26 an individual; and DOES 1-10, inclusive,
27                                      Defendants.
28

                                                      1
     [PROPOSED] ORDER
     4830-7373-1511v.1 0113237-000003
Case 2:20-cv-00406-JFW-JC Document 28 Filed 03/16/20 Page 2 of 2 Page ID #:285


 1                                               ORDER
 2            Plaintiff Francesca Gregorini (“Plaintiff”) and defendants Blinding Edge
 3 Pictures, Inc., Uncle George Productions, LLC, Apple Inc., Escape Artists, Inc.
 4 (erroneously sued as Escape Artists LLC), Dolphin Black Productions, M. Night
 5 Shyamalan, Tony Basgallop, Ashwin Rajan, Jason Blumenthal, Todd Black, and
 6 Steve Tisch (collectively “Defendants”) filed a stipulation to set a motion to dismiss
 7 hearing date for more than 35 calendar days after the motion will be filed, and to
 8 continue the scheduling conference to two weeks following that hearing. Having
 9 considered the stipulation, and for good cause appearing, it is HEREBY
10 ORDERED that:
11            1.        Defendants’ motion to dismiss Plaintiff’s first amended complaint shall
12 be heard on May 4, 2020.
13            2.        Plaintiff shall file her opposition to the motion by April 8, 2020.
14            3.        Defendants shall file their reply by April 20, 2020.
15            4.        The scheduling conference currently set for April 6, 2020 at 1:15 p.m.
16 is hereby moved to May 18, 2020 at 1:15 p.m.
17
18 IT IS SO ORDERED.
19
20 Dated: ________________                          By:             DENIED
                                                          Honorable John F. Walter
21                                                        United States District Judge
22
23
24
25
26
27
28

                                                     2
     [PROPOSED] ORDER
     4830-7373-1511v.1 0113237-000003
